DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claim 1-10, in the reply filed on 29 March 2022 is acknowledged.  Applicant makes arguments concerning the magnetic actuator.  However, applicant does not point out how the claimed actuator is structural different from the actuator of Kunert.   The “stirring body” is not a required element of Groups II and III and therefore can not properly be relied upon for unity of invention.  Additionally, as explained in more detail herein below, Kudermann also disclose a magnetic actuator in accordance with claim 1.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kudermann et al. (US 4,568,192).  Regarding claims 1, Kudermann discloses an arrangement comprising an electrically conductive (“steel” column 2 line 60) stirring body (4b) and a magnetic actuator (2, 4a) configured to generate a time varying magnetic field suitable for moving the stirring body (see col. 3, lines 45-50).  However, the stirring body is not disclosed to be as big as recited in a particular alternative of the claim.   See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) concern the obviousness of scaling up.  It would have been obvious to one of ordinary skill in the art to have scaled up the invention of Kudermann to mix more material.  Regarding claim 2, the melting tank is not a required element of the claimed structure; nonetheless Kudermann discloses melting tank (9) and the actuator is arranged beneath a floor of the melting tank (see drawing).  Regarding claims 3 and 5, the magnetic actuator is configured to generate a rotating magnetic field (see col. 3, lines 45-50).  Regarding claim 4, the period of rotation is a matter of use; Kudermann discloses such period to be adjustable (see col. 2, line 54).  Regarding claim 6, the magnetic actuator is configured to retain the stirring body axially (see drawing).  Regarding claim 7, the stirring body is steel (see column 2 line 60).  Regarding claim 8, a central portion of the stirring body is steel (see col. 2 line 60).  Regarding claim 9, a minor and major diameter less than the claimed dimension is disclosed (see col. 2 line 61).   Regarding claim 10, the magnetic actuator is configured to rotating the stirring body (see col. 3, lines 45-50); speed is a matter of use; Kudermann discloses speed to be adjustable (see col. 2, line 54).  
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kudermann et al. (US 4,568,192) in view of Logvinenko et al. (US 2,774,885).  Regarding claims 1, Kudermann discloses an arrangement comprising an electrically conductive (“steel” column 2 line 60) stirring body (4b) and a magnetic actuator (2, 4a) configured to generate a time varying magnetic field suitable for moving the stirring body (see col. 3, lines 45-50).  However, Kudermann does not explicitly disclose that magnetic flux density is at least 0.1 Tesla.  Logvinenko teaches the magnetic flux density in the range 0.08-0.15 Tesla is desirable (see col. 1, lines 50-60).  It would have been obvious to one of ordinary skill in the art to have made magnetic flux density at least 0.1 Tesla to retain the magnet position relative to the actuator while stirring.  Regarding claim 2, the melting tank is not a required element of the claimed structure; nonetheless Kudermann discloses melting tank (9) and the actuator is arranged beneath a floor of the melting tank (see drawing).  Regarding claims 3 and 5, the magnetic actuator is configured to generate a rotating magnetic field (see col. 3, lines 45-50).  Regarding claim 4, the period of rotation is a matter of use; Kudermann discloses such period to be adjustable (see col. 2, line 54).  Regarding claim 6, the magnetic actuator is configured to retain the stirring body axially (see drawing).  Regarding claim 7, the stirring body is steel (see column 2 line 60).  Regarding claim 8, a central portion of the stirring body is steel (see col. 2 line 60).  Regarding claim 9, a minor and major diameter less than the claimed dimension is disclosed (see col. 2 line 61).   Regarding claim 10, the magnetic actuator is configured to rotating the stirring body (see col. 3, lines 45-50); speed is a matter of use; Kudermann discloses speed to be adjustable (see col. 2, line 54).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774